Evans, J.
1. Neither the evidence admitted nor that offered by the plaintiffs but rejected by the court was such as to fix the identity of the goods for the value of which they sought to hold the defendant company accountable, or to show what was the market price of the same.
2. On appeal from a justice’s court to a jury in the superior court, where the plaintiff fails to make out a prima facie ease, it is not error for the court to direct a verdict in favor of the defendant. Callaway & Truitt v. Southern Railway Co., this day decided, ante, 192.

■Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.